              Case 2:20-cr-00036-RSL Document 47 Filed 06/02/20 Page 1 of 3




 1                                                                The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9 UNITED STATES OF AMERICA,                            NO. CR20-036RSL
10                                   Plaintiff,
11                                                      PROTECTIVE ORDER
                            v.
12
13
     JULIAN GUTIERREZ-PONCE,
14
                                     Defendant.
15
16
17          This matter comes before the Court on the Stipulated Motion for a Protective Order
18 regarding discovery materials, as permitted by Fed. R. Crim. P. 16(d). Having considered
19 the record and files herein, the Court finds there is good cause to grant the stipulated motion,
20 and hence:
21          IT IS HEREBY ORDERED that the discovery materials discussed in the Stipulated
22 Motion for a Protective Order and referred to therein as “Protected Material,” marked
23 specially as “Produced Subject to a Protective Order,” may be produced to counsel for
24 Defendant Julian Gutierrez-Ponce in this case.
25          IT IS FURTHER ORDERED that possession of Protected Material is limited to
26 counsel for Mr. Gutierrez-Ponce and their staff members, and to any investigators, expert
27 witnesses, and other agents that counsel for Mr. Gutierrez-Ponce hires in connection with
28 this case. Counsel for Mr. Gutierrez-Ponce, and their staff members, investigators, expert

     Protective Order – 1                                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Gutierrez-Ponce (CR20-036- RSL)                       SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00036-RSL Document 47 Filed 06/02/20 Page 2 of 3




 1 witnesses, and other agents may review Protected Material with Mr. Gutierrez-Ponce. Mr.
 2 Gutierrez-Ponce may inspect and review Protected Material, but shall not be allowed to
 3 possess, photograph, or record Protected Material.
 4          IT IS FURTHER ORDERED that counsel for Mr. Gutierrez-Ponce shall not provide
 5 Protected Material to any person other than their staff members, investigators, expert
 6 witnesses, and other agents that counsel for Mr. Gutierrez-Ponce hires. A copy of the
 7 Protected Material shall not be sent to the Federal Detention Center.
 8          IT IS FURTHER ORDERED that Mr. Gutierrez-Ponce, his counsel, and others to
 9 whom disclosure of the content of the Protected Material may be necessary to assist with the
10 preparation of the defense, shall not disclose the Protected Material or its contents, other than
11 as necessary for the preparation of defenses at trial and in subsequent appellate proceedings,
12 if necessary.
13          IT IS FURTHER ORDERED that if defense counsel finds it necessary to file any
14 documents marked as Protected Material, the material shall be filed under seal with the
15 Court.
16          Nothing in this Protective Order prohibits counsel for Mr. Gutierrez-Ponce from
17 showing the Protected Material to, or reviewing its contents with, Mr. Gutierrez-Ponce or
18 others to whom disclosure may be necessary to assist with the preparation of the defense at
19 trial and in subsequent appellate proceedings, if necessary.
20          Nothing in this Protective Order prohibits co-defendant Juan Jose Vega-Flores from
21 possessing and reviewing the contents downloaded from his cell phone, as described in the
22 Stipulated Motion for a Protective Order.
23          Nothing in this Protective Order prohibits counsel for Mr. Gutierrez-Ponce from
24 disputing the designation of material as Protected Material and, if agreement cannot be
25 reached between the United States and Mr. Gutierrez-Ponce, seeking a determination by this
26 Court.
27
28

     Protective Order – 2                                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Gutierrez-Ponce (CR20-036- RSL)                        SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:20-cr-00036-RSL Document 47 Filed 06/02/20 Page 3 of 3




 1          At the conclusion of the case, the Protective Material shall be returned to the
 2 United States, or destroyed, or otherwise stored in a manner to ensure that it is not
 3 subsequently duplicated or disseminated in violation of this Protective Order.
 4
            DATED this 2nd day of June, 2020.
 5
 6
 7
 8                                                      A
                                                        Robert S. Lasnik
 9
                                                        United States District Judge
10
11 Presented by:
12 /s/ Neal Christiansen
13 NEAL B. CHRISTIANSEN
   Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Protective Order – 3                                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Gutierrez-Ponce (CR20-036- RSL)                        SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
